YETKA, Justice
(dissenting).
I dissent. I believe the minimum tax per acre is an ad valorem tax. I see no necessity that an ad valorem tax be a perfect tax — one based exactly according to market value. It would be difficult for the state to measure the value of minerals on each parcel without drilling and testing. Therefore, it sets a minimum tax per acre on those reserving such minerals. Presumably, in reserving minerals, the owner is recognizing some value. When the tax is not discriminatory and is for such a modest amount, I believe it is reasonable to read section 2055 as permitting the state to collect the tax.